Exhibit 10.3
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT


INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of October 1, 2014 (this
“Agreement”), made by TRIBUTE PHARMACEUTICALS CANADA INC., a corporation
incorporated under the laws of Ontario, Canada (“Borrower”), in favor of SWK
FUNDING LLC, a Delaware limited liability company, as collateral agent for
lenders party to the Credit Agreement (as defined below) (in such capacity,
“Agent”).
 
W I T N E S S E T H:


WHEREAS, pursuant to that certain Credit Agreement, dated August 8, 2013, by and
among Borrower, Agent and the lenders party thereto (“Lenders”) (as amended by
that certain First Amendment to Credit Agreement and Guarantee dated as of
October 1, 2014 (the “First Amendment”), and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), Agent and Lenders have agreed to make certain financial
accommodations available to Borrower, and Borrower has granted a security
interest to Agent, for the benefit of Lenders, in, among other things, all
right, title and interest of Borrower in, to and under all of Borrower’s
Intellectual Property (as defined below), whether now existing or hereafter
arising or acquired as security for the Obligations; and
 
WHEREAS, Borrower is the owner of the entire right, title and/ or interest in,
to and under the Intellectual Property listed on Schedule I hereto.
 
NOW, THEREFORE, in consideration of the premises and to induce Agent and Lenders
to enter into the First Amendment, Borrower hereby agrees with Agent as follows:
 
1.  
Defined Terms.

 
(a)  
Definitions.  Unless otherwise defined herein or the context otherwise requires,
terms used in this Agreement, including its preamble and recitals, have the
meanings provided in the Credit Agreement.

 
(b)  
Definitions of Certain Terms Used Herein.  As used herein, the following terms
shall have the following meanings:

 
“Copyrights” shall mean all of Borrower’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title, and
interest in and to: (i) copyrights, rights and interests in copyrights, works
protectable by copyright, all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Copyright Office, Canadian Intellectual Property Office, or in any similar
office or agency of the United States, any State thereof, any political
subdivision thereof or in any other country, and all research and development
relating to the foregoing; and (ii) all renewals of any of the foregoing.
 
 “Copyright Licenses” shall mean all written agreements naming the Borrower as
licensor or licensee, granting any right under any Copyright, including the
grant of rights to manufacture, distribute, exploit and sell materials derived
from any Copyright (other than agreements relating to widely-available software
subject to “shrink-wrap” or “click-through” software licenses).
 
 
1

--------------------------------------------------------------------------------

 
 
“Credit Agreement” shall have the meaning assigned to such term in the recitals
of this Agreement.
 
“First Amendment” shall have the meaning assigned to such term in the recitals
of this Agreement.
 
“Intellectual Property” shall mean all present and future:  trade secrets,
know-how and other proprietary information; Trademarks, internet domain names,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs,
but excluding commercially available off-the-shelf software and any Intellectual
Property rights relating thereto) and all tangible and intangible property
embodying the Copyrights, unpatented inventions (whether or not patentable);
Patents; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom, books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; all other intellectual property; and all common law and
other rights throughout the world in and to all of the foregoing.
 
“IP Collateral” shall have the meaning assigned to such term in Section 2
hereof.
 
“Licenses” shall mean, collectively, the Trademark Licenses, the Patent
Licenses, and the Copyright Licenses.
 
“Patents” shall mean all of Borrower’s (or if referring to another Person, such
other Person’s) now existing or hereafter acquired right, title and interest in
and to: (i) all patents, patent applications, inventions, invention disclosures
and improvements, and all applications, registrations and recordings relating to
the foregoing as may at any time be filed in the United States Patent and
Trademark Office, Canadian Intellectual Property Office, or in any similar
office or agency of the United States, any state thereof, any political
subdivision thereof or in any other country, and all research and development
relating to the foregoing; and (ii) the reissues, divisions, continuations,
renewals, extensions and continuations-in-part of any of the foregoing.
 
 “Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to Borrower of any right to manufacture, develop, market,
use or sell any products derived, in whole or in part, from any invention
covered by a Patent or any similar agreement related to any other use of any
invention covered by a Patent.
 
 
2

--------------------------------------------------------------------------------

 
 
“Trademarks” shall mean all of Borrower’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title, and
interest in and to:  (i) all of Borrower’s (or if referring to another Person,
such other Person’s) trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
other business identifiers, all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Patent and Trademark Office, Canadian Intellectual Property Office, or in any
similar office or agency of the United States, any State thereof, any political
subdivision thereof or in any other country, and all research and development
relating to the foregoing; (ii) all renewals thereof; and (iii) all designs and
general intangibles of a like nature.
 
“Trademark Licenses” shall mean, collectively, each agreement, whether written
or oral, providing for the grant by or to Borrower of any right to use any
Trademark.
 
(c)  
Other Definitional Provisions.

 
i.  
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and section and paragraph references are
to this Agreement unless otherwise specified.

 
ii.  
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 
Grant of Security Interest. To secure the payment and performance of the
Obligations, Borrower hereby confirms and acknowledges that it has granted (and,
to the extent not previously granted under the Guarantee and Collateral
Agreement, does hereby grant) to Agent, for the benefit of Lenders, a lien and
security interest in Borrower’s entire right, title and interest in its
Intellectual Property and all proprietary rights relating to or arising from
such Intellectual Property, in each case whether now owned or hereafter acquired
by Borrower, and including, without limitation, Borrower’s right, title and
interest in and to the Intellectual Property and proprietary rights identified
on Schedule I attached hereto and made a part hereof, and the right to sue for
past, present and future infringements and dilutions, and all rights
corresponding thereto throughout the world, and the entire goodwill of
Borrower’s business connected with and symbolized by such Intellectual Property
and all income, fees, royalties, proceeds and other payments at any time due or
payable with respect to any of the foregoing (referred to collectively as the
“IP Collateral”); provided that the IP Collateral shall not include the Excluded
Property (as defined in the Guarantee and Collateral Agreement).
 
Protection of Intellectual Property by Borrower. Borrower shall, at its sole
cost, expense and risk, in connection with the operation of its business, comply
with the requirements set forth in Section 5.7 of the Guarantee and Collateral
Agreement in respect to the Intellectual Property.
 
 
3

--------------------------------------------------------------------------------

 
 
Representations and Warranties. Borrower represents and warrants that:
 
(d)  
Schedule I is a true, correct and complete list of all registered or applied-for
Intellectual Property in which Borrower purports to have an ownership or license
interest.

 
(e)  
Borrower has the legal right and authority to enter into this Agreement and
perform its terms.

 
(f)  
If Borrower amends its name, Borrower shall provide copies of such amendment
documentation to Agent and shall re-register Borrower’s Intellectual Property
with the appropriate Governmental Authority and shall execute and deliver such
agreements or documentation as Agent shall request to maintain a perfected first
priority security interest in such Intellectual Property subject to Permitted
Liens.

 
No Violation of Credit Agreement. The representations, warranties or covenants
contained herein are supplemental to those representations, warranties and
covenants contained in the other Loan Documents, and shall not be deemed to
modify any such representation, warranty or covenant contained in any other Loan
Document.
 
2.  
Agreement Applies to Future Intellectual Property.

 
(a)  
The provisions of this Agreement shall automatically apply to any such
additional property or rights described in Section 2 above, all of which shall
be deemed to be and treated as “IP Collateral” within the meaning of this
Agreement.

 
(b)  
Upon the request of Agent, Borrower shall execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as Agent may
reasonably request to evidence Agent’s security interest in any IP Collateral
and the goodwill of Borrower relating thereto or represented thereby (including,
without limitation, filings with the United States Patent and Trademark Office,
Canadian Intellectual Property Office, or any similar office), and Borrower
hereby constitutes Agent as its attorney-in-fact to execute and file all such
writings for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; provided, however, Agent’s taking of such action shall
not be a condition to the creation or perfection of the security interest
created hereby.

 
Borrower’s Rights to Enforce Intellectual Property. Prior to Agent’s giving of
notice to Borrower following the occurrence and during the continuance of an
Event of Default, Borrower shall have the exclusive right to sue for past,
present and future infringement of the IP Collateral, including the right to
seek injunctions and/or money damages, in an effort by Borrower to protect the
IP Collateral against encroachment by third parties, provided, however:
 
(c)  
Any money damages awarded or received by Borrower on account of such suit (or
the threat of such suit) shall constitute IP Collateral.

 
(d)  
Any damages recovered in any action pursuant to this Section, net of costs and
attorneys’ fees reasonably incurred, shall be applied in accordance with the
Credit Agreement and the Guarantee and Collateral Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
(e)  
Following the occurrence and during the continuance of any Event of Default,
Agent, by notice to Borrower may terminate or limit Borrower’s rights under this
Section 7.

 
Agent’s Actions to Protect Intellectual Property. Pursuant to and in accordance
with the Credit Agreement, Agent, acting in its own name or in that of Borrower,
may (but shall not be required to) act in Borrower’s place and stead and/or in
Agent’s own right with respect to the rights and obligations of Borrower under
Section 3, Section 6 and Section 7 hereof.
 
Rights Upon Default.  Upon the occurrence and during the continuance of any
Event of Default, Agent may exercise all rights and remedies as provided for in
the Credit Agreement.
 
3.  
Agent as Attorney In Fact.

 
(a)  
Following the occurrence and during the continuance of an Event of Default,
Borrower hereby irrevocably constitutes and designates Agent as its
attorney-in-fact to:

 
i.  
Supplement and amend from time to time Schedule I of this Agreement to include
any new or additional Intellectual Property of Borrower.

 
ii.  
Exercise any of the rights and powers referenced herein in accordance with this
Agreement.

 
(b)  
The grant of a power of attorney, being coupled with an interest, shall be
irrevocable until the Obligations are paid in full.

 
(c)  
Agent shall not be obligated to do any of the acts or to exercise any of the
powers authorized by Section 8, Section 9 or Section 10, but if Agent elects to
do any such act or to exercise any of such powers, it shall not be accountable
for more than it actually receives as a result of such exercise of power, and
shall not be responsible to Borrower for any act or omission to act, except to
the extent Agent acted with gross negligence, bad faith, or willful misconduct
as determined by a court of competent jurisdiction.

 
Agent’s Rights. Upon an Event of Default and during the continuance thereof, any
use by Agent of the IP Collateral, as authorized hereunder in connection with
the exercise of Agent’s rights and remedies under this Agreement and under the
Credit Agreement shall be coextensive with Borrower’s rights thereunder and with
respect thereto and without any liability for royalties or other related
charges.
 
No Limitation; Loan Documents. This Agreement has been executed and delivered by
Borrower for the purpose of recording the security interest granted to Agent
with respect to the IP Collateral with the United States Patent and Trademark
Office, the United States Copyright Office, the Canadian Intellectual Property
Office, as well as with any similar office or department of any other foreign of
domestic Governmental Authority.  The security interest granted hereby has been
granted as a supplement to, and not in limitation of, the security interest
granted to Agent, for the benefit of Lender, under the Guarantee and Collateral
Agreement and the other Loan Documents.  The other Loan Documents (and all
rights and remedies of Borrower, Agent, and Lenders thereunder) shall remain in
full force and effect in accordance with its terms.
 
 
5

--------------------------------------------------------------------------------

 
 
Termination; Release of Trademark Collateral. This Agreement and all obligations
of Borrower and Agent hereunder shall terminate on the date upon which the
Obligations are performed in full and paid in full in cash.  Upon termination of
this Agreement, Agent shall, at the expense of the Borrower, take such actions
required by the Credit Agreement or the Guarantee and Collateral Agreement or as
otherwise reasonably requested by Borrower to release its security interest in
the IP Collateral.
 
Binding Effect; Benefits. This Agreement shall be binding upon Borrower and its
successors and assigns, and shall inure to the benefit of Agent, Lenders and
their respective successors and assigns.
 
4. GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW
PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.
 
16.           Copy of Agreement.                                           The
Borrower acknowledges receipt of a signed copy of this Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURES FOLLOW]
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be executed by its duly authorized representatives as of the date
first above written.
 


BORROWER:


TRIBUTE PHARMACEUTICALS CANADA INC.,
a corporation organized under the laws of Ontario, Canada






By:                         /s/ Scott
Langille                                                             
Name: Scott Langille
Title:  Chief Financial Officer


 


AGENT:


SWK FUNDING LLC
a Delaware limited liability company






By:                         /s/ Winston
Black                                                             
Name: Winston Black
Title:  Managing Director
 
Schedule I to Intellectual Property Security Agreement
 
 

--------------------------------------------------------------------------------

 
 
Schedule I


[APPLIES TO ALL Intellectual Property and License Agreements]
Borrower
Name / Identifier of IP or License
Type of IP (e.g., patent, TM, ©, mask work) or License Agreement
Expiration Date
(if a License, expiration of License and Licensed Property)
Tribute Pharmaceuticals Canada Inc.
Uracyst – 8.778,908(United States – fourth high dose patent)
Patent
11/07/2024
Tribute Pharmaceuticals Canada Inc.
Tribute Pharmaceuticals Application # 86/006,569 and 86/006,574 (United States);
Application # 1609470,
Trademark Application
N/A
Tribute Pharmaceuticals Canada Inc.
Tribute Pharmaceuticals Application #
1,609,443 (Canada)
Trademark
N/A
Tribute Pharmaceuticals Canada Inc.
Tribute Pharmaceuticals Application #
1,609,447 (Canada)
Trademark
N/A
Tribute Pharmaceuticals Canada Inc.
Tribute Pharmaceuticals Application #
1,609,440 (Canada)
Trademark
N/A
Tribute Pharmaceuticals Canada Inc.
Benzimidazole
derivatives
(bilastine) patent CA#2,206,754
Patent
June 3, 2017
Tribute Pharmaceuticals Canada Inc.
Benzimidazole
derivatives
(bilastine)
CA#2,206,754
Patent
April 19, 2022
Tribute Pharmaceuticals Canada Inc.
Visken & Viskazide
Reg no: TMA231315
Novartis Pharmaceuticals Canada Inc
Trademark
Perpetuity
Tribute Pharmaceuticals Canada Inc.
Fiorinal
Reg no: TMA285639
Novartis Pharmaceuticals Canada Inc
Trademark
Perpetuity
Tribute Pharmaceuticals Canada Inc
Asset Purchase  for Fiorinal from Novartis
Asset Purchase Agreement
N/A
Tribute Pharmaceuticals Canada Inc
License Agreement for Visken, Viskazide from Novartis
License Agreement
In perpetuity
Tribute Pharmaceuticals Canada Inc
Supply (Transition) Agreement for Visken, Viskazide, & Fiorinal from Novartis
Transition Agreement
Approximately 1 year or upon the transfer of marketing authorizations

 
Schedule I to Intellectual Property Security Agreement
 
 

--------------------------------------------------------------------------------

 
 
[APPLIES TO License Agreements ONLY]
Name and Address of Licensor
Name and Date of License Agreement
Exclusive License? (Yes/No)
Restrictions to grant a lien, assign or sublicense?
(Yes/No)
Default or Termination affect Agent’s ability to sell or assign?
(Yes/No)
Novartis AG & Novartis Pharma AG & Novartis Pharmaceuticals Canada Inc.
License Agreement dated on or about October 2, 2014 re Visken & Viskazide
Yes
Lien – no restriction Sublicense – restricted Assignment – restricted (need
consent)
Yes
Novartis AG & Novartis Pharma AG & Novartis Pharmaceuticals Canada Inc.
Supply Agreement dated on or about October 2, 2014 re Visken & Viskazide &
Fiorinal & Fiorinal C
Yes
Lien – no restriction Sublicense – restricted Assignment – restricted (need
consent)
Yes

 
Schedule I to Intellectual Property Security Agreement
 
 

--------------------------------------------------------------------------------

 
 
COPYRIGHTS
 


None.

           
COPYRIGHTS LICENSES
None.
 
                               





Schedule I to Intellectual Property Security Agreement

--------------------------------------------------------------------------------

 